297 Md. 421 (1983)
466 A.2d 1286
IN THE MATTER OF THE APPLICATION OF GEORGE B. FOR ADMISSION TO THE BAR OF MARYLAND
[Misc. No. 9, September Term, 1983.]
Court of Appeals of Maryland.
Decided November 1, 1983.
The cause was argued before MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
Michael A. Millemann for applicant.
Order. DAVIDSON, J., dissents.

ORDER
The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Sixth Judicial Circuit; and
The Court, at a hearing held on October 4, 1983, having heard and considered the petitioner's arguments in support of the recommendations of the State Board and the Character Committee; and
The Court finding that the felony offense of which the petitioner was convicted, namely, attempted armed robbery of a bank in violation of 18 U.S.C. 2113 (d) (and involving an exchange of gunfire between the petitioner and a bank guard), to be a criminal transgression of a most serious nature, exceeding that involved in In Re Application of G.L.S., 292 Md. 378, 439 A.2d 1107 (1982), and thus requiring full and complete evidence of rehabilitation sufficient to clearly demonstrate the existence of present good moral character fitness for admission to the Bar of Maryland; and
*422 The Court finding that the rehabilitative period following petitioner's release from prison in 1977 to be of insufficient duration, considering the gravity of the offense committed, to permit establishment of the requisite moral character fitness prerequisite to admission to the Bar of Maryland.
It is this 1st day of November, 1983 by the Court of Appeals of Maryland,
ORDERED that the recommendation of the State Board of Law Examiners that petitioner be admitted to the Bar of Maryland be, and it is hereby, DENIED.
Judge Davidson would admit the petitioner to the Bar of Maryland for the reasons stated by the Board of Law Examiners and the Character Committee of the Sixth Judicial Circuit.